



Exhibit 10(a)3




September 29, 2016


Andrew Evans
c/o Southern Company Gas
10 Peachtree Place NW
Atlanta, GA 30309
Dear Mr. Evans:
In connection with the transactions contemplated in the Agreement and Plan of
Merger by and among AGL Resources Inc. (with its wholly owned subsidiaries, the
“Company”), AMS Corp. and The Southern Company (“Parent”), dated as of August
23, 2015 (the “Merger Agreement”), and your continued employment with the
Company following the consummation of the Merger (as defined in the Merger
Agreement), this letter agreement sets forth your agreement with Parent and the
Company regarding certain rights set forth in the Continuity Agreement, dated
December 19, 2013, by and between you and AGL Resources Inc. (the “Continuity
Agreement”). Effective July 11, 2016, AGL Resources Inc. changed its name to
Southern Company Gas.
Capitalized terms used but not otherwise defined herein have the meaning set
forth in the Merger Agreement.
1. Waiver of Certain Rights. Effective as of the Effective Time and in
consideration of the compensation and benefits provided for in this Agreement,
you agree to waive any right you may have to any payments and benefits set forth
in the Continuity Agreement (other than Accrued Benefits (as defined in the
Continuity Agreement) and the right to be offered COBRA continuation coverage),
as a result of, or in connection with, a termination of your employment in
connection with the consummation of the Merger, including, for the avoidance of
doubt, your right to receive the change in control benefits described in
Section 3 of the Continuity Agreement (other than Accrued Benefits and the right
to be offered COBRA continuation coverage) upon a termination of your employment
with the Company or Parent. You further agree that in consideration of the
compensation and benefits set forth in this Agreement, effective as of the
Effective Time, the Continuity Agreement will terminate and be of no further
force and effect. You acknowledge that any unvested Company Stock Awards that
you held immediately prior to the Effective Time were treated in accordance with
the terms of the Merger Agreement; provided, however, that as to any Assumed
Awards (as defined in Section 2.3(d) of the Merger Agreement), if your
employment is terminated by Parent or the Company without Cause or you terminate
your employment for Good Reason prior to the expiration of the applicable
vesting period contained in any Assumed Awards, then all time-based restrictions
on the Assumed Awards will lapse on a prorated basis based on the length of time
in the vesting period (measured from the vesting commencement date of the
corresponding Company PSU) that has elapsed prior to such termination. For
purposes of the Assumed Awards and Performance Share Award (as defined below),
“Cause” will have the meaning set forth in the Continuity Agreement and “Good
Reason” will have the meaning set forth on Exhibit A.




1

--------------------------------------------------------------------------------





2. Parent Performance Share Award. Promptly following the date of this letter
agreement, Parent will grant you a performance-based restricted stock unit award
(the “Performance Share Award”) under Parent’s Omnibus Incentive Compensation
Plan (the “Parent Plan”), with the following terms:
A. Performance Share Value at Grant. The value of the shares of Parent Common
Stock subject to the Performance Share Award on the date of grant (the
“Performance Share Value”) will equal $4,390,409.00, which is the product of (i)
the dollar value of the severance benefit you otherwise would have received in
connection with a Qualifying Termination (as defined in the Continuity
Agreement) of your employment pursuant to Section 3.1(b) of the Continuity
Agreement if you had not waived the benefits under that agreement and determined
as if you had terminated employment in a Qualifying Termination on the Closing
Date, but not including for this purpose your pro-rated Company short-term
incentive bonus for 2016 that was paid to you following the Effective Time (“CIC
Dollar Value”) and (ii) a multiple of 1.5.
B. Number of Shares. The number of shares of Parent Common Stock subject to your
Performance Share Award on the date of grant (the “Grant Date Performance
Shares”) will equal the quotient of (i) the Performance Share Value divided by
(ii) the fair market value of a share of Parent Common Stock on the date of
grant, determined pursuant to the terms of the Parent Plan.
C. Vesting. The Grant Date Performance Shares will be eligible to vest based on
your continued employment and the achievement of the performance conditions
described in Exhibit B. Subject to your continued employment at each of the
first, second and third anniversaries of the Closing Date (each, a “Vesting
Date”), you will vest in a number of shares of Parent Common Stock equal to the
sum of (i) the quotient of (X) one-third of the CIC Dollar Value divided by (Y)
the fair market value of a share of Parent Common Stock determined pursuant to
the terms of the Parent Plan on such Vesting Date; plus (ii) such additional
shares attributable to dividend equivalent units paid on such number of shares
of Parent Common Stock from the date of grant (the “Floor”).
Notwithstanding the foregoing, in the event of your death, disability or
termination of employment by Parent or Company without Cause or by you for Good
Reason prior to the last Vesting Date, you will vest in an additional number of
shares of Parent Common Stock equal to the sum of (A) (i) the product of (X)
one-third of the CIC Dollar Value multiplied by (Y) the number of remaining
Vesting Dates in the Performance Period, divided by (ii) the fair market value
of Parent Common Stock, determined pursuant to the terms of the Parent Plan, on
your date of death, disability or termination; plus (B) such additional shares
attributable to dividend equivalent units paid on such number of shares of
Parent Common Stock from the date of grant (such resulting shares, the
“Accelerated Shares”). The Accelerated Shares will be issued promptly following
the date of your death, disability or termination.


2

--------------------------------------------------------------------------------







If on any Vesting Date or the date on which the Accelerated Shares become
vested, the number of shares of Parent Common Stock remaining subject to the
Performance Share Award are insufficient to equal the number of shares required
for the Floor or the number of Accelerated Shares under the calculations
described above, as applicable, Parent will either grant you additional shares
of Parent Common Stock or cash equal to the difference. For the avoidance of
doubt, if your employment is terminated by Parent for Cause or by you without
Good Reason, you will not be eligible to receive the Accelerated Shares.
In addition, subject to your continued employment on the third anniversary of
the Closing Date, or in the event of your death, disability or termination
without Cause or for Good Reason, you will be eligible to vest in an additional
number of “Achievement Shares” based on the achievement of certain performance
conditions (the “Performance Conditions”) over a three year performance period
commencing on January 1, 2017 and ending on December 31, 2019 (the “Performance
Period”), as described in Exhibit B, plus such additional shares attributable to
dividend equivalent units paid on such Achievement Shares from the date of
grant. Achievement of the Performance Conditions over the Performance Period
will be determined on or before March 1, 2020. In addition, after your death,
disability or termination by the Parent or the Company without Cause or by you
for Good Reason, you will remain eligible to vest in and be issued the
Achievement Shares. For the avoidance of doubt, if your employment is terminated
by Parent for Cause or by you without Good Reason, you will not be eligible to
receive the Achievement Shares.
D. Other Terms. Your Performance Share Award will be subject to Parent’s
standard form of terms for performance share awards granted under the Plan,
except that your Performance Share Award will be subject to the terms described
above (and to the extent of any inconsistency, the terms contained in this
letter agreement shall control) and will include provisions comparable to (i)
Section 4 of the Continuity Agreement (Limitations on Payments), with respect to
a “change in ownership or effective control” or “change in ownership of a
substantial portion of the assets” (as each such term is used in Section 280G of
the Code) of Parent or the Company, including by virtue of the Merger, and (ii)
Section 6 of the Continuity Agreement (Confidentiality; Non-Disparagement;
Non-Solicitation; Trade Secrets). Settlement of the shares of Parent Common
Stock earned under your Performance Share Award will occur at vesting or the
earliest time permitted that will not trigger a tax or penalty under Section
409A of the Code.
[Signature page follows]


3

--------------------------------------------------------------------------------







This letter agreement does not affect any other terms of, or in any way waive
any other rights that you may have under, any other agreements between you and
the Company or any of its affiliates or the compensation and benefit plans of
the Company or any of its affiliates in which you participate as of the date
hereof.


 
Very truly yours,




 
Southern Company Gas




 
By:
/s/Thomas D. Bell, Jr.
 
Name: Thomas D. Bell, Jr.
 
Title:  Chairman, Compensation Committee of the Board of Directors
 
 
 
 
The Southern Company




 
By:
/s/Thomas A. Fanning
 
Name:  Thomas A. Fanning
 
Title:  Chairman, President and Chief
Executive Officer





4

--------------------------------------------------------------------------------







Please sign below to indicate your acknowledgment and acceptance of the terms of
this letter agreement.


Agreed to and acknowledged
as of the 29th day of September, 2016:


/s/Andrew Evans
Andrew Evans







5

--------------------------------------------------------------------------------





EXHIBIT A
DEFINITION OF “GOOD REASON”


For purposes of this letter agreement, “Good Reason” shall mean the occurrence
of one or more of the following without your express written consent:
(a)    any material diminution in your position, duties or responsibilities with
the Parent or Company or any change that would constitute a material adverse
alteration in your duties, responsibilities or other conditions of employment
from those in effect as of September 29, 2016;
(b)     except for a diminution which is (i) consistent with such a diminution
for all other executives at a comparable level or (ii) contemplated by the
Employee Compensation Statement that previously has been provided to you to
become effective as of January 1, 2018, any material diminution in your rate of
base salary or incentive compensation opportunity from your current base salary
and incentive compensation opportunities set forth on the Employee Compensation
Statement;
(c)    any action or inaction that constitutes a material breach by the Company
or Parent of any agreement under which you provide services to the Company or
Parent; or
(d)    any material change in the geographic location at which you must perform
services for the Company or Parent, which the Company or Parent has determined
is a change in your primary employment location to a location which is in excess
of fifty (50) miles from your primary employment location immediately after the
Effective Time.
The parties intend and believe that a termination by you for Good Reason as
defined above effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code and Treas. Reg. Section
1.409A-1(n)(2).








6

--------------------------------------------------------------------------------





EXHIBIT B
PERFORMANCE CONDITIONS


Performance Goal: The number of shares of Parent Common Stock ultimately earned
under your Performance Share Award will be based on the cumulative GAAP net
income of the Southern Company Gas (“GAS”) business unit of Parent for the
Performance Period, with the following equitable adjustments (such amount, “GAS
Net Income”):


Exclusions:
▪
One time regulatory jurisdiction settlements

▪
Other transaction related items receiving “ex item” treatment including
severance and integration related expenditures

▪
Changes to effective tax rates arising from lost deductibility of ESOP dividends

▪
Earnings on investments transferred to or from GAS including profit or loss
related to the proposed Southern Natural Gas transaction

▪
Incremental profit or loss arising from purchase accounting adjustments

▪
Other items including other transaction and integration related adjustments if
of sufficient magnitude to warrant recognition



Inclusions:
▪
Economic value associated with Sequent’s storage and transportation positions,
so that economic value is recognized in the period in which it is generated,
regardless of the period in which it is required to be reported for GAAP
purposes



Parent’s Compensation and Management Succession Committee, in its reasonable
discretion, will have the right to determine the exclusions set forth above and
to identify and determine any additional exclusions and adjustments to reflect
extraordinary or other events occurring after the Effective Time.


Achievement Levels: The threshold and target levels of achievement of GAS Net
Income are set forth below. The number of shares earned between each level of
achievement will be calculated on a linear basis.


Level of Achievement
GAS Net Income
Threshold
$1.336 billion
Target
$1.402 billion



Calculation of Achievement Shares:


If GAS Net Income for the Performance Period is below the threshold level of
achievement, then no Achievement Shares will be earned.


If GAS Net Income for the Performance Period is at or above the target level of
achievement, then the number of Achievement Shares earned will equal the
positive difference, if any, of the Grant Date Performance Shares less any
shares of Parent Common Stock that have previously vested under the Performance
Share Award on any Vesting Date or as Accelerated


7

--------------------------------------------------------------------------------





Shares (excluding any vested shares attributable to dividend equivalent units
paid on such Vesting Dates or as Accelerated Shares). In addition, you will be
entitled to such additional shares attributable to dividend equivalent units
paid on such Achievement Shares from the date of grant of the Performance Share
Award.


If GAS Net Income for the Performance Period is below the target level of
achievement but at or above the threshold level of achievement, then the number
of Achievement Shares earned will equal (i) the positive difference, if any, of
the Grant Date Performance Shares less any shares of Parent Common Stock that
have previously vested under the Performance Share Award on any Vesting Date or
as Accelerated Shares (excluding any vested shares attributable to dividend
equivalent units paid on such Vesting Dates or as Accelerated Shares) multiplied
by (ii) a fraction, the numerator of which is the difference between the actual
level of achievement and the threshold level of achievement, and the denominator
of which is the difference between the target level of achievement and the
threshold level of achievement. In addition, you will be entitled to such
additional shares attributable to dividend equivalent units paid on such
Achievement Shares from the date of grant of the Performance Share Award.






8

--------------------------------------------------------------------------------








PERFORMANCE STOCK UNIT AWARD AGREEMENT


THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (“Agreement”) made and entered into
by and between THE SOUTHERN COMPANY (“Company”) and Andrew W. Evans (“Employee”)
shall be effective as of September 29, 2016 (“Effective Date”).
W I T N E S S E T H:


1.    Award Amount. Employee is awarded under this Agreement a target number of
Performance Stock Units (“PSUs”) equal to 84,350 PSUs (the “Grant Date
Performance Shares”). The award granted under this Agreement is an award of PSUs
under the terms of the Southern Company Omnibus Incentive Compensation Plan (the
“Plan”).


2.    Vesting and Payment of Award Amount.


(a)    Annual Vesting. Subject to Employee’s continued employment with the
Company or an affiliate of the Company on the first, second and third
anniversaries of July 1, 2016 (the “Effective Time”)(each, a “Vesting Date”),
Employee will vest in a number of PSUs equal to the sum of (i) the quotient of
(X) one-third of the CIC Dollar Value (as defined below) divided by (Y) the fair
market value of a share of common stock of the Company (“Common Stock”) on such
Vesting Date, determined pursuant to the terms of the Plan; plus (ii) such
additional shares attributable to dividend equivalent units paid on such number
of shares of Common Stock from the Effective Date (the “Floor”). For purposes of
this Agreement, the CIC Dollar Value is equal to $2,926,939.


(b)    Achievement Shares. In addition, subject to Employee’s continued
employment with the Company or an affiliate of the Company on the third
anniversary of the Effective Time, Employee will be eligible to vest in an
additional number of PSUs (the “Achievement Shares”) based on the achievement of
certain performance conditions (the “Performance Conditions”) over a three year
performance period commencing on January 1, 2017 and ending on December 31, 2019
(the “Performance Period”), as described in Exhibit 1. The number of Achievement
Shares earned, if any, shall be determined and paid in shares of Common Stock to
Employee on or before March 1, 2020.


(c)    Death; Disability; Termination by the Company without Cause or by
Employee for Good Reason. If Employee dies or becomes totally disabled (as
defined under Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”)) or if Employee separates from service on account
of being terminated by the Company without Cause (as defined below) or by
terminating his service for Good Reason (as defined below), in each case prior
to the third anniversary of the Effective Time, notwithstanding anything to the
contrary in this Agreement, Employee shall vest in an additional number of
shares of Common Stock equal to the sum of (A) (i) the product of (X) one-third
of the CIC Dollar Value multiplied by (Y) the number of remaining Vesting Dates
in the Performance Period, divided by (ii) the fair market value of Common
Stock, determined pursuant to the terms of the Plan, on such date of death,
disability or termination; plus (B) such additional shares attributable to
dividend equivalent units paid on such number of shares of Common Stock from the
Effective Date (such




--------------------------------------------------------------------------------





resulting shares, the “Accelerated Shares”). The Accelerated Shares will be
issued promptly following the date of your death, disability or termination. In
addition, after Employee’s death, disability or termination without Cause or for
Good Reason, Employee will remain eligible to vest in and be issued the
Achievement Shares.


For the avoidance of doubt, if Employee is terminated by the Company for Cause
or Employee terminates voluntarily without Good Reason, Employee will not be
eligible to receive the Achievement Shares or the Accelerated Shares.


(d)    Form of Payment Amount. If on any Vesting Date or the date on which the
Accelerated Shares become vested, the number of shares of Common Stock remaining
subject to this Agreement are insufficient to equal the number of shares
required for the Floor or the number of Accelerated Shares under the
calculations described above, the Company will either grant Employee additional
shares of Common Stock or cash equal to the difference.


(e)    Certain Definitions. For purposes of this Agreement
    
(i) “Cause” has the meaning set forth in the Continuity Agreement, dated
December 19, 2013, by and between Employee and AGL Resources Inc.; and


(ii) “Good Reason” has the meaning set forth on Exhibit 3. To qualify as a
termination for Good Reason, Employee must provide notice to the Company within
90 days of the initial existence of the condition constituting Good Reason and
give the Company 30 days to remedy such condition. If the condition of Good
Reason is cured within such 30-day period, the notice of Good Reason shall have
no effect. If such condition has not been cured within such 30-day period, the
termination of employment by Employee for Good Reason shall be effective as of
the expiration of such 30-day period, or such later time as mutually agreed by
the parties, which later time may not to exceed two years after the initial
existence of the condition constituting Good Reason.


3.    Limitation on Payments.


(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any “payments in the nature of compensation” (as that
term is used in Section 280G (“Section 280G”) of the Code and any regulations
promulgated thereunder) by the Company or any of its affiliated companies to or
for the benefit of the Employee (whether paid or payable pursuant to the terms
of this Agreement or otherwise) (“Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties would be
incurred by the Employee with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Payments shall be either (i) payable
in full or (ii) reduced to one dollar less than the amount that would constitute
a “parachute payment” under Section 280G (the “Reduced Amount”), whichever of
the foregoing amounts, taking into account the applicable taxes, including,
without limitation, federal, state and local income and employment taxes and the
Excise Tax, results in the receipt by the Employee, on an after-tax basis, of
the greatest amount of Payments. If the Payments are not reduced pursuant to
this Section 3, Employee shall be responsible for payment


2

--------------------------------------------------------------------------------





of any Excise Tax resulting from the Payments. If the Payments are reduced, they
shall be reduced in the following order of priority: (A) Payments to be provided
on or after the Employee's termination of employment and (B) Payments to be
provided prior to the Employee's termination of employment; provided, however,
that only Payments (or portions of Payments) that, if reduced, would reduce the
total amount of “parachute payments” (as that term is used in Section 280G)
shall be reduced. If there is a question as to which Payments within each of
categories (A) and (B) of the prior sentence are to be reduced first, such
Payments shall be reduced in reverse order beginning with Payments that are to
be paid the farthest in time from the date on which the “change in ownership or
effective control” (as that term is used in Section 280G) or “change in
ownership of a substantial portion of the assets” (as that term is used in
Section 280G), as the case may be, shall have occurred.


(b) All determinations required to be made under this Section 3, including,
without limitation, whether the Payments must be reduced, the amount of any
Excise Tax to be paid by the Employee, the amount and order of any reductions
and the assumptions to be utilized in arriving at such determinations, shall be
made by such nationally recognized registered public accounting firm as may be
designated by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to the Company and the Employee within
15 business days after the Employee’s termination date, and/or at such earlier
time as may be requested by the Company and the Employee. All fees and expenses
of the Accounting Firm shall be paid solely by the Company. Any determination by
the Accounting Firm shall be binding upon the Company and the Employee.


(c) The Employee shall notify the Company in writing of any claim or proposed
adjustment by the Internal Revenue Service or other taxing authority (“Claim”)
that, if successful, would require payment of (i) any Excise Tax on the
Payments, if Payments have been reduced to avoid the Excise Tax or if no
reduction occurred because the Accounting Firm determined no Excise Tax would be
incurred, or (ii) any Excise Tax on the Payments in an amount greater than that
reported by the Company on the Employee's Form W-2 (in the case of either (i) or
(ii), an “Underpayment”). Such notification shall be given as soon as
practicable, but no later than ten business days after the Employee is informed
in writing of such Claim, and shall apprise the Company of the nature of such
Claim and the date on which such Claim is payable. If the Company desires to
contest such Claim, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such Claim and may, at its sole option, either
direct the Employee to pay the Underpayment and sue for a refund or contest the
Claim in any permissible manner. The Employee agrees to cooperate with the
Company in good faith in order effectively to contest such Claim, including,
without limitation, providing any information and taking such action as may be
reasonably requested by the Company. The Company's control of the contest shall
be limited to issues that relate to the Underpayment, and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. The Employee shall be
responsible for payment of the Underpayment. The Company shall pay directly (or
shall promptly reimburse the Employee for) all legal, accounting and other costs
and expenses incurred in connection with any Claim and shall indemnify the
Employee, on an after-tax basis, for any Underpayment incurred by the Employee
pursuant to


3

--------------------------------------------------------------------------------





such Claim. Notwithstanding anything contained herein to the contrary, any
payment or reimbursement by the Company of costs and expenses incurred in
connection with a Claim, as provided herein, shall be paid promptly, but in all
events no later than the last day of the calendar year following the calendar
year in which the cost or expense was incurred. Any indemnification for the
Employee's payment of an Underpayment shall be paid by the Company to the
Employee promptly, but in all events no later than the last day of the calendar
year following the calendar year in which the Employee remitted the
Underpayment. The amount of such costs or expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and no right of the Employee to such reimbursement shall be subject to
liquidation or exchange for another benefit. The Employee’s right to payment or
reimbursement of expenses pursuant to this Section 3(c) shall expire on the
tenth anniversary of the Effective Date.


4.    Confidentiality; Non-Disparagement; Non-Solicitation; Trade Secrets.
Without the prior written consent of the Company, Employee agrees hereby not to
disclose or use, directly or indirectly (except as may be required for the
performance of duties assigned by the Company or one of its affiliates or as may
be required by a court of competent jurisdiction), any trade secret or other
confidential information pertaining to the conduct of the Company's business,
unless and until such trade secret or confidential information is in the public
domain. The Company's business, as that term is used herein, includes, but is
not limited to, the Company's and any of its affiliates’ records, processes,
methods, data, reports, information, documents, equipment, training manuals,
customer lists and business secrets. Employee further agrees that, during the
24-month period following Employee’s termination by the Company without Cause or
if Employee terminates his service for Good Reason, Employee shall not initiate
contact with employees of the Company or any of its affiliates for employment
outside the Company or one of its affiliates, including those employees who were
employed by the Company or one of its affiliates up to and including the date of
such termination; provided, however, that nothing contained herein shall prevent
Employee from responding to contacts initiated by such employees. Except as may
be compelled by a court of competent jurisdiction or as may otherwise be
required by law, Employee shall take no action (including without limitation the
making of any oral or written statement) which action damages the reputation of
the Company or any of its affiliates.


5.    Amendment and/or Termination of this Agreement. This Agreement shall
terminate when all amounts have been paid or forfeited. Notwithstanding the
preceding sentence, Employee and the Company may mutually agree to amend or
terminate the Agreement only by written agreement signed by each party.


6.    Confidentiality of Agreement. Employee represents and agrees that he will
keep all terms and provisions of this Agreement confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law, and Employee further agrees that he will not
disclose the terms, provisions or information contained in or concerning the
Agreement to anyone other than those persons named above, including, but not
limited to, any past, present or prospective employee or applicant for
employment with the Company or any affiliate of the Company. The Agreement is
not intended in any way to


4

--------------------------------------------------------------------------------





proscribe Employee’s or the Company’s right and ability to provide information
to any federal, state or local government in the lawful exercise of such
governments’ governmental functions.


7.    Assignability. Neither Employee, his estate, his beneficiaries nor his
legal representatives shall have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly declared to be nonassignable and
nontransferable. Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.


8.    Unsecured General Creditor. The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations shall be paid solely from the general assets of
the Company. Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of the Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company’s
creditors.


9.    No Effect on Other Arrangements. It is expressly understood and agreed
that any payments made in accordance with the Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Company.


10.     Tax Withholding and Implications. To the extent permitted under Section
409A, there shall be deducted from the vested Award Amount the number of shares
of Common Stock necessary to cover the amount of any tax required by any
governmental authority to be withheld from Employee and paid over by the Company
to such governmental authority for the account of Employee. The Company makes no
representations or guarantees regarding the tax implications of the Agreement
and advises Employee to consult with his attorney and/or tax advisor regarding
the tax implications of the Agreement. In addition, except as otherwise
contemplated by Section 3 of this Agreement, Employee agrees to hold harmless
the Company with respect to any tax liability for any and all federal, state or
local taxes or assessments, interest or penalties of any kind arising from the
Agreement.


11.    Compensation. Any compensation paid to Employee pursuant to this
Agreement shall not be considered wages, salary or compensation under any other
Company-sponsored employee benefit or compensation plan or program, unless the
explicit terms of such plan or program provide otherwise.


12.    No Guarantee of Employment. No provision of the Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
terminate, alter or modify, whether or not for cause, Employee’s employment
relationship with the Company.


13.    Governing Law. The Agreement, and all rights under it, shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of laws.


5

--------------------------------------------------------------------------------







14.    Section 409A. Any payment provided under this Agreement is intended to be
a short-term deferral as provided by Section 409A and the regulations
promulgated thereunder, and the parties agree that the terms and provisions of
the Agreement will be construed and interpreted to the maximum extent permitted
in order to have this effect. Notwithstanding any other provision of this
Agreement to the contrary, in the event that Employee is deemed to be a
Specified Employee (as defined below) and to the extent any amount is deferred
compensation under Section 409A, then, to the extent necessary to avoid the
imposition of excise taxes and penalties under Section 409A, no distribution of
Common Stock or cash payable hereunder upon or after termination of Employee’s
employment shall be distributed to Employee until six months and one day after
the date of termination of his employment (the “First Distribution Date”),
provided that on the First Distribution Date, the Company shall distribute to
Employee such Common Stock or cash that, but for this Paragraph 14, would have
been distributed to Employee hereunder. For the purpose of this Agreement, the
term “Specified Employee” shall have the meaning given to such term under
Section 409A in Treas. Reg. Section 1.409A-1(i). Notwithstanding any other
provision of this Agreement to the contrary, any references to termination of
Employee’s employment or date of termination or similar terms shall refer, to
the extent necessary to avoid the imposition of excise taxes and penalties under
Section 409A of the Code, to Employee’s “separation from service” as that term
is defined in Section 409A and Treas. Reg. Section 1.409A-1(h).


[Signature page follows]


6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above.




 
THE SOUTHERN COMPANY


 
 
By:
/s/Thomas A. Fanning
 
 
 
Name:  Thomas A. Fanning
 
 
 
Title:  Chairman, President and Chief
           Executive Officer
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
/s/Andrew W. Evans
 
 
Name:   Andrew W. Evans
 





7

--------------------------------------------------------------------------------







EXHIBIT 1
PERFORMANCE CONDITIONS




Performance Goal: The number of shares of Common Stock ultimately earned under
this Agreement will be based on the cumulative GAAP net income of the Southern
Company Gas (“GAS”) business unit for the Performance Period, with the following
equitable adjustments (such amount, “GAS Net Income”):


Exclusions:
▪
One time regulatory jurisdiction settlements

▪
Other transaction related items receiving “ex item” treatment including
severance and integration related expenditures

▪
Changes to effective tax rates arising from lost deductibility of ESOP dividends

▪
Earnings on investments transferred to or from GAS including profit or loss
related to the proposed Southern Natural Gas transaction

▪
Incremental profit or loss arising from purchase accounting adjustments

▪
Other items including other transaction and integration related adjustments if
of sufficient magnitude to warrant recognition



Inclusions:
▪
Economic value associated with Sequent’s storage and transportation positions,
so that economic value is recognized in the period in which it is generated,
regardless of the period in which it is required to be reported for GAAP
purposes



The Compensation and Management Succession Committee, in its reasonable
discretion, will have the right to determine the exclusions set forth above and
to identify and determine any additional exclusions and adjustments to reflect
extraordinary or other events occurring after the Effective Time.


Achievement Levels: The threshold and target levels of achievement of GAS Net
Income are set forth below. The number of shares earned between each level of
achievement will be calculated on a linear basis.


Level of Achievement
GAS Net Income
Threshold
$1.336 billion
Target
$1.402 billion



Calculation of Achievement Shares:


If GAS Net Income for the Performance Period is below the threshold level of
achievement, then no Achievement Shares will be earned.
If GAS Net Income for the Performance Period is at or above the target level of
achievement, then the number of Achievement Shares earned will equal the
positive difference, if any, of the Grant Date Performance Shares less any
shares of Common Stock that have


8

--------------------------------------------------------------------------------





previously vested under this Agreement on any Vesting Date or as Accelerated
Shares (excluding any vested shares attributable to dividend equivalent units
paid on such Vesting Dates or as Accelerated Shares). In addition, you will be
entitled to such additional shares attributable to dividend equivalent units
paid on such Achievement Shares from the Effective Date.


If GAS Net Income for the Performance Period is below the target level of
achievement but at or above the threshold level of achievement, then the number
of Achievement Shares earned will equal (i) the positive difference, if any, of
the Grant Date Performance Shares less any shares of Common Stock that have
previously vested under this Agreement on any Vesting Date or as Accelerated
Shares (excluding any vested shares attributable to dividend equivalent units
paid on such Vesting Dates or as Accelerated Shares) multiplied by (ii) a
fraction, the numerator of which is the difference between the actual level of
achievement and the threshold level of achievement, and the denominator of which
is the difference between the target level of achievement and the threshold
level of achievement. In addition, you will be entitled to such additional
shares attributable to dividend equivalent units paid on such Achievement Shares
from the Effective Date.






9

--------------------------------------------------------------------------------





EXHIBIT 2
BENEFICIARY DESIGNATION
Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



In the event that all or some beneficiaries designated above are not living at
the time payment should be made, I designate the following contingent
beneficiaries to be paid such amounts:


Contingent Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage





Any amounts not paid to the contingent beneficiary(ies) shall be paid to
Employee’s estate.




10

--------------------------------------------------------------------------------







EXHIBIT 3
DEFINITION OF “GOOD REASON”
“Good Reason” shall mean the occurrence of one or more of the following without
your express written consent:
(a)    any material diminution in your position, duties or responsibilities with
the Company or GAS or any change that would constitute a material adverse
alteration in your duties, responsibilities or other conditions of employment
from those in effect as of September 29, 2016;
(b)    except for a diminution which is (i) consistent with such a diminution
for all other executives at a comparable level or (ii) contemplated by the
Employee Compensation Statement that previously has been provided to you to
become effective as of January 1, 2018, any material diminution in your rate of
base salary or incentive compensation opportunity from your current base salary
and incentive compensation opportunities set forth on the Employee Compensation
Statement;
(c)    any action or inaction that constitutes a material breach by the Company
or GAS of any agreement under which you provide services to the Company or GAS;
or
(d)    any material change in the geographic location at which you must perform
services for the Company or GAS, which the Company or GAS has determined is a
change in your primary employment location to a location which is in excess of
fifty (50) miles from your primary employment location immediately after the
Effective Time.
The parties intend and believe that a termination by you for Good Reason as
defined above effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code and Treas. Reg. Section
1.409A-1(n)(2).






11